Citation Nr: 9912007	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-07 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.R.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to September 
1969.  Service in Vietnam is indicated by the evidence of 
record.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision by the Boise, 
Idaho Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for PTSD.

REMAND

The veteran seeks entitlement to service connection for PTSD.  
He has reported that during his service in Vietnam, he 
experienced repeated exposure to mortar fire, was responsible 
for searching graves, and experienced the loss of friends and 
other soldiers in his battalion.

Service personnel records reflect that the veteran served in 
the Republic of Vietnam from September 1968 to August 1969, 
and that his military occupational specialty was a water 
supply specialist.  His DD Form 214 indicates no medals 
indicative of participation in combat.

The Department of Veterans Affairs has promulgated a 
regulation which specifically deals with service connection 
for PTSD.  Under 38 C.F.R. § 3.304(f) (1998), a grant of 
service connection requires the presence of three elements: 
(1) A current, clear medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).

The Board notes that there are varying diagnoses of the 
veteran indicated by the record.  A VA psychological 
examination was conducted in July 1997 in which the veteran 
was found to have experienced trauma during service that 
involved a close escape from death, witnessing the deaths of 
many others, and the collection and bagging of the remains of 
men he had known.  Based on these findings, the examiner 
concluded that the veteran has symptoms consistent with mild 
PTSD and manic-depressive order.  Also in July 1997, a VA 
physician diagnosed the veteran with PTSD with major 
depression.

However, in May 1997, a multiaxial evaluation was conducted 
by N.H., a private psychologist.  N.H. found that the veteran 
suffers from bipolar disorder, and that although there were 
some indications that PTSD was an exacerbating factor, the 
level of assessment left the issue ambivalent.  N.H. pointed 
to the Mississippi Scale for Combat-Related PTSD, a test that 
was administered to the veteran on which he received a score 
that is below the cutoff for PTSD. 

In January 1998, another VA examination was conducted.  A VA 
clinical psychologist found that the veteran has a clear 
history of bipolar disorder in the severe range that has 
"wreaked havoc" on his life.  The VA clinical psychologist 
concluded that while the veteran's bipolar disorder appears 
clearly documented, evidence for PTSD is quite limited.  She 
found that the veteran's description of his state of mind in 
Vietnam made her question whether the veteran was then 
experiencing the beginning of bipolar disorder precipitated 
perhaps by the stress of being in Vietnam.  She further found 
that though the veteran reported some mild symptoms of PTSD, 
these were not sufficient to support a full syndrome.  VA 
outpatient treatment records dated in April 1996 and May 1996 
show previous diagnoses of bipolar disorder.  

Based on the varying diagnoses and the lack of clarity with 
regard to whether the veteran has PTSD, the Board believes 
that a further VA examination would be helpful in order to 
resolve any ambiguity and give full consideration to the 
veteran's claim.

As noted above, in order to grant service connection for 
PTSD, there must be credible supporting evidence that the 
claimed in-service stressor occurred.  However, it appears 
from the record that the RO has attempted to verify only one 
specific stressor that the veteran has claimed, namely the 
contention that on July 7, 1969, he was part of the 116th 
Engineer Battalion that was stationed at Luong Son during a 
mortar attack.  In October 1997, the RO sent a request to the 
U.S. Armed Forces Service Center for Research of Unit Records 
(USACRUR) for any information regarding an attack at the 
Luong Son base camp on July 7, 1969.  In April 1998, the 
USACRUR sent a copy of an Operational Report-Lessons Learned 
(OR-LL) submitted by the 116th Engineer Battalion for the 
time period ending in July 31, 1969.  The OR-LL indicated 
that elements of that unit provided support at Luong Son, Ap 
Long Hoa, and Phan Thiet, as well as Camp Smith and Bao Loc.  
The USACRUR also submitted copies of Daily Staff Journals' of 
the 116th Engineer Battalion for the period ending in July 
31, 1969.  A daily journal entry dated July 7, 1969, 
documents that Luong Son was attacked during the night.  The 
veteran's NGB Form 22 shows that the veteran was a part of 
the 116th Engineer Battalion.

The veteran has also alleged participation in other combat 
situations.  In a December 1996 letter to the RO, the veteran 
contended that he was present during another mortar attack 
when he first arrived in Vietnam and was stationed at Bao 
Loc.  The veteran listed the names of several soldiers he 
knew who were killed in this and other attacks, including 
G.S. and Specialist Wood, as well as soldiers who were 
wounded, including Sergeant J.F., R.B., who received the 
Silver Star for bravery, and a cousin, Specialist Clark.  At 
his July 1997 VA psychological evaluation, and his November 
1997 hearing, the veteran also referred to other mortar 
attacks and listed the names of soldiers who had been killed 
or wounded at these incidents.  In the July 1997 
psychological evaluation, the veteran reported the names of 
wounded at one attack as F.S., L.L., and C.J., and reported 
that he helped bandage them before their evacuation.  The 
Board notes that it is difficult to determine from the 
present record the dates on which these events were alleged 
to have occurred.

In October 1997, the veteran submitted statements from other 
veterans who served in his battalion.  One of these veterans, 
R.D., attached a letter written to his wife on May 18, 1969, 
and this letter referred to a battle that occurred at his 
base the night before.  The veteran's representative also 
referred to this attack during the veteran's November 1997 
hearing.  The Board notes that in the operational reports 
received from the USACRUR, a report dated in July 1969 
indicated that the base camp at Bao Loc was under mortar 
attack on May 17, 1969.  

The Board also notes that among the OR-LL's submitted by the 
116th Engineer Battalion in July 1969 are references to 
mortar attacks at base camps in B'Sar, Bao Loc, and Phan 
Thiet.  These occurred on various dates throughout the months 
of May 1969 and July 1969.  However, it is unclear from the 
record whether any of these incidents are the same ones 
referred to by the veteran.  The Board finds that further 
efforts must be made in verifying the stressors alleged by 
the veteran. 

Lastly, during the November 1997 hearing, the veteran 
testified that he first received treatment for his bipolar 
disorder at the Mental Health Center in Pocatello in 1988.  
The transcripts also show that he at one time applied for 
disability benefits from the Social Security Administration 
(SSA) in regard to his bipolar disorder. These records should 
be obtained.  See Waddell v. Brown, 5 Vet. App. 454, 457 
(1993) and cases cited therein.

Accordingly, this case is REMANDED to the RO for the 
following action:

1. The RO should contact the veteran and 
ask him to identify any recent 
treatment for psychiatric problems.  
After securing any necessary release 
forms or authorization from the 
veteran, the RO should attempt to 
secure any treatment records which 
have not already been associated with 
the veteran's claims folder, to 
include records of the Mental Health 
Center in Pocatello, Idaho. Once 
obtained, these records should be 
associated with the veteran's claims 
folder.

2. The RO should contact the Social 
Security Administration and obtain any 
medical records or other documentary 
evidence that was used by that agency 
in deciding the veteran's claim for 
benefits, including a copy of the 
decision itself.

3. The RO should request from the veteran 
that he submit additional 
corroborating evidence of his claimed 
stressors.  The veteran should be 
advised that meaningful research of 
his stressors will require him to 
provide the "who, what, where and 
when" of each stressor, to include 
the dates of events already described 
by the veteran.  The veteran should 
also be advised that this information 
is vitally necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific 
as possible because, without such 
details, an adequate search for 
verifying information cannot be 
conducted.

4. Thereafter, the RO should review the 
file and prepare a summary of all of 
the claimed stressors.  This summary 
together with a copy of the DD 214, a 
copy of this remand, and all 
associated documents including the 
veteran's 201 file, should be sent to 
the USASCRUR, 7798 Cissna Road, Suite 
101 Springfield, Virginia 22150-3197.  
That agency should be asked to provide 
any information that might corroborate 
the veteran's alleged stressors.

5. Following the receipt of a response 
from the USASCRUR, the RO must prepare 
a report detailing the nature of any 
stressors which it has determined are 
established by the record.  This 
report is then to be added to the 
claims folder.

6. The RO should then schedule the 
veteran for a comprehensive VA 
psychiatric examination.  This 
examination should be conducted by a 
psychiatrist who has not previously 
examined, evaluated or treated the 
veteran. The claims folder and a copy 
of this remand must be provided to the 
examiner for review prior to the 
examination.  In determining whether 
or not the veteran has PTSD due to an 
in-service stressor, the examiner is 
hereby notified that only the verified 
history detailed in the report 
provided by the USASCRUR, the service 
medical and administrative records, or 
specifically verified by the RO, may 
be relied upon.  The examiner should 
identify any psychiatric disorders 
that are present and express an 
opinion as to whether each disorder is 
more likely, less likely or at least 
as likely as not related to the 
veteran's service.  If the examiner 
believes that PTSD is an appropriate 
diagnosis, that examiner must specify 
the evidence relied upon to determine 
the existence of the stressors and 
specifically identify which 
stressor(s) detailed in the USASCRUR 
report, the service medical and 
administrative records, or verified by 
the RO is (are) responsible for their 
conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The report of the 
examination should be associated with 
the veteran's claims folder.

7. Following completion of the foregoing, 
the RO should review the claims folder 
and ensure that all of the foregoing 
actions have been conducted and 
completed in full.  After the 
development requested has been 
completed to the extent possible, the 
RO should adjudicate the claim of 
entitlement to service connection for 
an acquired psychiatric disability, to 
include PTSD.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished with copies of a 
supplemental statement of the case and given the opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board, if in order.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") .  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance, 
and a further remand of the case will be mandated.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument to the RO while the case is in remand status.  
See Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth 
v. Brown, 8 Vet. App. 109,112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



